     Case 2:18-cv-00837-WKW-GMB Document 19 Filed 01/09/19 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF ALABAMA
                            NORTHERN DIVISION

EQUAL EMPLOYMENT                             )
OPPORTUNITY COMMISSION,                      )
                                             )
                     Plaintiff,              ) CASE NO. 2:18-CV-837-WKW
v.                                           )
                                             )
SYS-CON, LLC,                                )
                                             )
               Defendant.                    )

                                        ORDER
         Before the court is Plaintiff’s Unopposed Motion for Stay and Extensions.

(Doc. # 18.) Funding for the EEOC lapsed at midnight on December 21, 2018, and

Plaintiff represents that it is prohibited from litigating this matter until normal

operations resume. Accordingly, it is ORDERED that this motion (Doc. # 18) is

GRANTED to the extent it requests a stay of proceedings, and this matter is

STAYED. All pending deadlines are continued generally until further order of the

court.

         It is further ORDERED that Plaintiff is to file a motion to lift the stay when

its normal operations have resumed.

         DONE this 9th day of January, 2019.

                                          /s/ W. Keith Watkins
                                  CHIEF UNITED STATES DISTRICT JUDGE
